Citation Nr: 0532753	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-28 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service connection for sarcoidosis, 
including due to herbicide exposure.

2.	Entitlement to service connection for renal failure, 
including secondary to the sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran had active service from July 1968 to July 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied service connection for 
sarcoidosis - including as due to herbicide (Agent Orange) 
exposure.  The RO also denied service connection for acute 
renal failure, including secondary to the sarcoidosis.


FINDINGS OF FACT

1.	The RO has fulfilled its duty to assist the veteran with 
obtaining evidence relevant to the claims on appeal, and has 
also notified him of the evidence needed to substantiate 
these claims, including apprising him of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence.

2.	The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.  

3.	The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents (Agent Orange) used in the Republic of 
Vietnam.

4.	The opinion of a July 2001 VA examiner discounts any 
purported nexus between the veteran's currently diagnosed 
sarcoidosis and his military service, and there is no other 
competent and probative evidence of record otherwise 
suggesting such a relationship between the sarcoidosis and 
service, including the veteran's claimed (or even presumed) 
Agent Orange exposure.

5.	The July 2001 physician's opinion also effectively weighs 
against any finding of a direct relationship between the 
veteran's renal failure and his military service.  

6.	Since the preponderance of the evidence is against the 
claim for service connection for sarcoidosis, the veteran's 
alternative theory of entitlement to service connection for 
renal failure as secondary to the sarcoidosis is rendered 
moot.


CONCLUSIONS OF LAW

1.	The veteran's sarcoidosis was not incurred or aggravated 
during service and cannot be presumed to have been so 
incurred, including on the basis of Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

2.	The veteran's acquired renal failure was not incurred or 
aggravated during service and is not proximately due to or 
the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  


The VCAA and implementing regulations also require VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The record reflects that the veteran has received an October 
2002 letter from the RO that informed him of the VCAA and its 
relevance to the evidentiary development of the claims on 
appeal.  This correspondence provided him with notice of the 
evidence needed to support his claims that was not on record 
at the time of the letter, the information and evidence VA 
would assist him in obtaining, and the information and 
evidence it was expected that he would provide.  Thus, the 
letter satisfied the first three notice requirements outlined 
in 38 C.F.R. § 3.159(b)(1) and Pelegrini II.  The letter, 
however, did not include the specific language of the 
"fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).

Here, although the October 2002 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.  
The October 2002 VCAA letter requested that he inform the RO 
about any additional information or evidence that he wanted 
it to attempt to obtain on his behalf.  So a more 
generalized request with the precise language outlined in 
§ 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).

Also in Pelegrini II, the Court held, among other things, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must 
- to the extent possible, be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 119-20.  

In this case, the veteran received the October 2002 notice 
letter subsequent to the July 2001 rating decision that 
represented the initial adjudication of the claims on appeal.  
This was not in accordance with the sequence of events 
outlined in Pelegrini II with regard to what will constitute 
timely VCAA notice.  See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  This notwithstanding, following the 
issuance of the above-noted October 2002 correspondence, the 
veteran had ample opportunity to respond with supporting 
evidence and/or argument prior to the RO's issuance of the 
February 2003 rating decision continuing the denial of his 
claims, and the June 2003 SOC.  Bear in mind also that the 
February 2003 rating decision informed him that due 
consideration had been afforded to the provisions of the VCAA 
in regard to the decision (whereas the initial July 2001 
adjudication had not taken into consideration the VCAA).  
This latter rating action clearly identified the essential 
role of the VCAA's duty to notify and assist him with respect 
to the development of his claims on appeal, including the 
opportunity for him to submit any further relevant evidence 
he wanted considered.

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).

Moreover, the record reflects that the RO has obtained the 
veteran's service medical records (SMRs), has contacted the 
National Personnel Records Center (NPRC) to request any 
specific documentation of herbicide exposure in service, and 
has arranged for him to undergo VA examination in connection 
with the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  He has submitted various private medical 
records and personal statements.  He has not at any point 
requested the opportunity to testify at a hearing in support 
of his claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Factual Background

The veteran's DD Form 214 indicates that he served on active 
duty from July 1968 to July 1972, which included a tour in 
the Republic of Vietnam from January 1970 to January 1971.

The SMRs do not reflect any findings or complaints referable 
to sarcoidosis, or to any condition affecting the lungs.  
There is also no indication of any renal disorder.

The RO has contacted the NPRC to request any documentation 
showing exposure to herbicides in service, and in February 
2001 the NPRC responded that there were no records of 
herbicide exposure available.

Medical records from the Melrose Wakefield Hospital dated 
from July to August 1994 indicate the veteran was admitted 
with complaints over the previous few months of polyuria, 
weight loss, weakness, nocturia, and chronic ear congestions.  
It was initially thought he had either lymphoma or 
sarcoidosis, with hypercalcemia.  He was hospitalized for one 
month.  During this time period, a pelvic CT scan 
was conducted and was negative.  He was also seen for a 
pulmonary consultation, at which time he reported no family 
history of sarcoidosis or chronic lung disease, and that he 
had no occupational exposure to chemicals, dyes or beryllium.  
When discharged, the diagnoses were sarcoidosis; 
hypercalcemia, probably secondary to vitamin D 
hyperabsorption, secondary to sarcoidosis; acute and possibly 
chronic renal failure, improving, probably secondary to 
hypercalcemia; previous and currently asymptomatic 
nephrolithiasis; and chronic rhinitis and middle ear 
congestion and effusions, question otitis media.  

More recent records from the Melrose Wakefield Hospital dated 
from September 1994 to February 1995 note the veteran was 
monitored for hydronephrosis and multiple renal calculi.  

Treatment records from Dr. M. Gelman, dated from February 
1995 to May 1996, note the veteran's continued treatment for 
various conditions involving his kidneys, including kidney 
stones.  Reports from the Greater Boston Medical Associates 
and the Cambridge Urological Associates in 1995 and 1996, and 
from Winchester Hospital in mid-1996, similarly note ongoing 
treatment for renal conditions.  

Records from the Malden Hospital dated from May 1996 to March 
1997 also note diagnosis and treatment for sarcoidosis and 
renal problems.  In June 1996, the veteran underwent a 
cytoscopy, bilateral retrograde pyelogram, right ureteroscopy 
and right ureteral stent placement.  Three months later, he 
underwent a cytoscopy, retrograde pyelogram, stent removal 
and ureterscopy.  These procedures revealed the presence of 
right uretal calculus.

Treatment records from the Hallmark Health Family Health 
Center dated from March 1996 to October 2000 indicate the 
veteran was followed for sarcoidosis, renal failure, anemia 
secondary to renal failure, and nephrolithiasis.  

On VA examination in January 2001, the veteran reported that 
he had been diagnosed with sarcoidosis in June 1994, after he 
developed a sensation of a lump in his throat, and difficulty 
swallowing.  He stated that his treatment for this condition 
had consisted of cortisone therapy, apparently with 
reasonable control and without intercurrent complaints until 
recently.  He also reported having renal failure, near total, 
diagnosed initially in July 2000, with hemodialysis initiated 
in December 2000.  He further noted that renal failure was 
near total in that there was only occasional urination.  He 
indicated that he believed it was possible that his 
sarcoidosis contributed to the renal failure.  He then stated 
that he had not undergone renal surgery, and had no 
incontinence.  He complained of a weak urinary flow.  He 
denied any renal or prostate tumor, and also denied any 
current pulmonary problem, including coughing, loss of 
appetite, coughing up blood, or asthma.  He did report some 
shortness of breath on exertion, such as when walking up 
multiple flights of stairs.

Objective physical examination revealed the veteran was well-
nourished and 
well-developed.  His posture and gait were normal.  His 
extremities showed extensive brawny two plus edema 
bilaterally at the calves.  His neck showed no prominent 
nodes, jugular venous distension, or thyromegaly.  His lungs 
were grossly clear, with no wheezes, rales, or unusual breath 
sounds.  His heart had a normal rhythm without obvious 
murmur.  His abdomen was non-tender, with normal bowel 
sounds, no gross abdominal tenderness, no ascites, and no 
hepatomegaly by percussion or palpation.  There were no 
superficial abdominal veins.  He had full range of motion in 
his upper and lower extremities in all joints.  There also 
was full range of motion in the cervical, thoracic, and 
lumbar segments of his spine.  He did not experience any pain 
on changing position from standing to seated to lying down, 
and vice versa.  No joint deformities or abnormalities were 
seen.  A genitourinary examination was normal, with no 
indication of a hernia.  A chest X-ray showed no acute 
changes, and no acute infiltrate.  Urinalysis was 
unattainable due to chronic renal failure and inability to 
produce a urinary sample.   

The examiner diagnosed sarcoidosis and renal failure.  He 
further indicated with respect to the diagnosed sarcoidosis:

[The veteran] seems to have contracted sarcoidosis in 
the early-1990s.  He had no symptoms for quite some time 
in this regard, 
and suddenly within the last year developed renal 
failure, now 
effectively total.  We are uncertain if there is a 
relationship 
between these two events.  He had no pulmonary symptoms 
after the treatment of sarcoidosis.  He had no episodes 
of renal 
failure or sarcoidosis during his time in the military.  
Diagnosis 
is sarcoidosis, with possible relationship to and 
causation of 
renal failure.  Given that the symptoms began 22 years 
after his 
time in the military, there is no obvious military 
connection 
with this issue.  He is making some query as to whether 
any 
possible Agent Orange exposure might have influenced 
later
sarcoidosis onset; however, his time in Vietnam was 
spent 
principally on base, and he has no recall of specific 
Agent 
Orange exposure - perhaps this can be checked within 
military records. 

In regard to the veteran's renal failure, the examiner 
provided additional findings similar to those noted above, 
with the exception that he observed this condition did not 
begin until 28 years after the veteran's time in the 
military.


Governing Laws and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Certain conditions, such as sarcoidosis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).



A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6)(iii).  Furthermore, the diseases listed 
at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively 
service connected if this requirement is met, even though 
there is no record of such disease during service.  These 
conditions are:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Additionally, as a 
result of amendments to 38 C.F.R. § 3.309(e), Type-II 
Diabetes Mellitus and chronic lymphocytic leukemia (CLL) have 
been added to the list of diseases for which presumptive 
service connection can be established.  See 66 Fed. Reg. 
23166 (May 8, 2001); 68 Fed. Reg. 59540 (October 16, 2003).  

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996).  

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Rather, 
the veteran may show that his exposure to Agent Orange in 
service, in fact, caused the development and eventual 
diagnosis of sarcoidosis after service.  See 38 C.F.R. § 
3.303.   



Additionally, with regard to the veteran's claimed renal 
disorder, the Board notes that service connection may be 
granted for a chronic disability that is proximately due to 
or the result of a service-connected condition.  When service 
connection is established for a secondary condition, the 
secondary condition is considered as part of the original 
condition.  38 C.F.R. § 3.310(a).  This includes situations 
where a service-connected condition has chronically 
aggravated another condition that is not service connected, 
but compensation is only payable for the additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Also, medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

Legal Analysis

A.	Sarcoidosis

There is no record of sarcoidosis, or otherwise any evidence 
of a lung condition, during the veteran's active military 
service.  There is likewise no indication of the presence of 
sarcoidosis to any degree within one year of his discharge 
from service.  Instead, this condition was not initially 
manifested until over two decades after his service 
concluded -- hence, the provisions governing presumptive 
service connection for a disorder manifested to a 
compensable degree (10 percent for sarcoidosis) within one 
year of service are not applicable.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

That said, the veteran's primary contention, however, 
regarding the etiology of his currently diagnosed sarcoidosis 
involves not the extent of any disabling condition during or 
shortly following his military service, but rather his 
claimed Agent Orange exposure as a causative factor in the 
development of this condition.  The Board will thus consider 
next those regulations specifically involving presumptive 
service connection based on Agent Orange exposure, as well as 
the possibility of service connection on a direct incurrence 
basis.  With regard to service connection on a presumptive 
basis, the veteran served in the Republic of Vietnam during 
the Vietnam ear, and therefore as an initial matter, he is 
presumed to have been exposed to Agent Orange.  38 C.F.R. § 
3.307(a)(6)(iii).  Nevertheless, the claimed condition, 
sarcoidosis, is not included amongst those which may be 
presumed as due to herbicide exposure in accordance with 38 
C.F.R. § 3.309(e).  Presumptive service connection as a 
result of Agent Orange exposure consequently is not available 
in this specific instance.

Moreover, there is no competent evidence that would otherwise 
establish entitlement to service connection for sarcoidosis 
on a direct basis, including as a result of exposure to Agent 
Orange.  See e.g., Combee, 34 F.3d 1039.  In this respect, 
the only competent medical opinion of record that addresses 
the likely etiology of the sarcoidosis, from the January 2001 
VA examiner, does not support a finding of a medical nexus to 
service.  Indeed, if anything, this medical opinion tends to 
weigh against the claim.  In particular, the physician 
indicated that given the absence of renal failure or 
sarcoidosis in the military, and the initial onset of 
sarcoidosis symptoms 22 years after discharge from service, 
in the early-1990s, there was no obvious connection between 
sarcoidosis and military service.  Regarding the veteran's 
inquiry on the effect of Agent Orange exposure as a possible 
cause of the sarcoidosis, the examiner observed there was no 
history of a specific incident of in-service exposure that 
may have resulted in the claimed disability.  And even taking 
into consideration that the veteran's exposure to 
Agent Orange in Vietnam is presumed by the very fact that he 
served there during the relevant time in question, the 
examiner's opinion still does not suggest to any extent that 
herbicide exposure in Vietnam has been a factor in the 
development of the veteran's sarcoidosis.

While the physician noted that a review of the veteran's 
military records may help to show a specific incident of 
Agent Orange exposure (which the NPRC in February 2001 did 
not identify on reviewing the veteran's service personnel 
records), this statement does not indicate that sarcoidosis 
is actually related to any such incident.  And, again, there 
is no medical nexus from this VA opinion - even assuming the 
veteran had the claimed Agent Orange exposure.

The veteran's representative contends the January 2001 
examination was inadequate for evaluating his claim, in that 
the examiner determined that sarcoidosis could be a residual 
of Agent Orange exposure but did not have sufficient 
information (the veteran's military personnel records) to 
pursue this theory.  However, the Board emphasizes that the 
examiner's suggestion of another source of relevant history 
as to the claimed herbicide exposure does not, in and of 
itself, correspond to a finding of a nexus, and moreover, 
that the opinion overall does not support the presence of 
relationship between sarcoidosis and any incident of service.  

The remaining evidence of record from various private 
treatment providers involves the ongoing diagnosis and 
treatment of sarcoidosis and does not concern the 
determinative issue of etiology (i.e., the cause of it).  The 
veteran and his representative also have not submitted any 
other medical opinion or evidence that would help to support 
the claimed relationship between the sarcoidosis and his 
military service.  Hence, service connection for sarcoidosis 
is not warranted on a direct basis, including as secondary to 
claimed Agent Orange exposure.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), and 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).




B.	Renal Failure

Initially, the Board notes that the evidence does not support 
entitlement to service connection for renal failure on the 
basis of a direct casual relationship to military service.  
There is no record of any kidney disorder during service, 
either in the way of a relevant complaint, objective clinical 
finding or diagnosis.  More recent evidence includes an 
August 1994 hospitalization report containing a diagnosis, 
in pertinent part, of acute and possibly chronic renal 
failure, hypercalcemia, and nephrolithiasis.  Subsequent 
records from private medical facilities indicate continued 
treatment for renal disorders.  On the question of nexus, 
however, the January 2001 examiner has expressed the 
conclusion that the veteran's renal disorders do not appear 
to be connected to his military service, given the more than 
25-year interval between his discharge from the military and 
the onset of these conditions.  This opinion effectively 
weighs against a medical relationship to service, and there 
is no other competent opinion on the etiology of a renal 
disorder.  Consequently, service connection on a theory of 
direct entitlement is not warranted in this case.  

Pertinent to the veteran's alternative alleged basis of 
entitlement to service connection for renal failure, as 
secondary to the sarcoidosis, as the Board has indicated 
above, the underlying claim for service connection for 
sarcoidosis must be denied.  Thus, his theory of secondary 
service connection is rendered moot because there is no 
underlying service-connected disability (namely, 
sarcoidosis), meaning the Board need not address this claim 
in any further.  That is to say, without establishing that 
the claimed precipitating condition (sarcoidosis) is related 
to service, it necessarily follows that the renal disorder is 
not either and, therefore, cannot be service connected 
secondary to the sarcoidosis.



C.	Conclusion

The Board has taken into account the veteran's assertions in 
support of each of the claims on appeal.  However, as a 
layperson without medical training and expertise, he is not 
competent to offer a probative opinion etiologically linking 
a current claimed disability to any aspect of his military 
service, including his presumed exposure to Agent Orange.  
See Grottveit v. Brown, 5 Vet. App. 91,93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, his 
claims for service connection for sarcoidosis, including as 
due to herbicide exposure, and for renal failure, including 
as secondary to the sarcoidosis, must each be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  But as the preponderance of 
the evidence is against the veteran's claims, this doctrine 
is not applicable in this appeal.  38 U.S.C.A. 5107(b); 38 
C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Service connection for sarcoidosis, including due to 
herbicide exposure, is denied.

Service connection for renal failure, including secondary to 
the sarcoidosis, is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


